USCA11 Case: 20-13480        Date Filed: 02/09/2022     Page: 1 of 22




                                                [DO NOT PUBLISH]
                               In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                            No. 20-13480
                     Non-Argument Calendar
                     ____________________

SCHYLER HARRIS,
by and through his Guardian as next friend Tracy Davis,
TRACY DAVIS,
individually,
                                                Plaintiffs-Appellants,
versus
RICHARD AUTRY, et al.,


                                                         Defendants,


ANTONIO CAMMON,
individually and in his official capacity as a paraprofessional,
USCA11 Case: 20-13480             Date Filed: 02/09/2022        Page: 2 of 22




2                           Opinion of the Court                     20-13480

and as an employee of RCPS,


                                                       Defendant-Appellee.


                          ____________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                   D.C. Docket No. 1:17-cv-01197-JPB
                        ____________________

Before LUCK and BRASHER, Circuit Judges. *
PER CURIAM:
       Five-year-old Schyler Harris and his grandmother, Tracy
Davis, sued Antonio Cammon, a teacher’s aide at his school, for
assault and battery, false imprisonment, and violations of Harris’s
Fourth, Eighth, and Fourteenth Amendment rights under 42
U.S.C. section 1983. 1 The district court dismissed their complaint


*   This opinion is being entered by a quorum pursuant to 28 U.S.C. § 46(d).
1 Harris also brought various state constitutional claims, a claim for negligent
hiring and retention, and claims under the Americans with Disabilities Act, the
Rehabilitation Act of 1973, and the Individuals with Disabilities Education Act.
Harris abandoned his claim for negligent hiring and retention and his claim
under the Individuals with Disabilities Education Act in the district court. The
district court dismissed the remaining state and federal counts for failure to
state a claim, and Harris does not appeal the dismissal.
USCA11 Case: 20-13480       Date Filed: 02/09/2022     Page: 3 of 22




20-13480               Opinion of the Court                        3

for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). We affirm.
    I.     FACTUAL BACKGROUND AND PROCEDURAL
                        HISTORY
        Harris was a student at Shoal Creek Elementary in Rockdale
County, Georgia. Harris suffered from a disability and was placed
in special-needs classes. When Harris enrolled in 2015, Davis gave
Harris’s teacher her phone number in case she needed to be con-
tacted about Harris. Davis said that Harris was “prone to disability-
related outbursts” and she should be called if one occurred. Har-
ris’s teacher assured Davis that she would be contacted if Harris
had an outburst.
       In January 2016, Davis started to notice that Harris’s out-
bursts had become more frequent and more intense. On April 28,
2016, the school’s principal called Davis and said that there had
been “a little problem” with Harris, but he had calmed down after
“one of his outbursts” and “would be ok.” After Harris returned
home from school, Davis asked Harris why he had “acted up.”
Harris said that he had been crying because Cammon, a paraprofes-
sional at the school, “hung” him from the chalkboard. Harris ex-
plained to his grandmother that he had kicked his book bag across
the floor, so Cammon “picked [him] up and hung [him] from the
chalkboard.” When Cammon lifted him, Harris said that his head
struck a desk and almost “cracked open.”
USCA11 Case: 20-13480       Date Filed: 02/09/2022     Page: 4 of 22




4                      Opinion of the Court                20-13480

       The following day, Davis confronted the school’s principal
about the incident. The principal admitted that he had witnessed
Harris hanging from the chalkboard. Harris’s teacher also admit-
ted in a written statement that she saw Harris hanging from the
chalkboard and told Cammon to “unhook” him. One of the stu-
dents in the classroom reported that this was not the first time
Cammon had hung Harris from the chalkboard.
       Later, the principal said in a written statement that he heard
screaming coming from Harris’s classroom on the morning of the
incident. The principal peered through a window in the classroom
door and saw Harris “hanging from the bulletin board by his pant
belt loop.” The principal entered the classroom and told Cammon
to take Harris down. The principal wrote in his statement that
Harris’s teacher and the other students in the room were laughing
at Harris. The principal had previously received emails from par-
ents accusing Cammon of abusing or mistreating disabled students.
        Cammon said in a written statement that the hanging inci-
dent was “nothing different than the other times.” Cammon dealt
with Harris “differently,” he wrote, because Harris “like[d] to get
physical when we were on the same plane.” Cammon also said in
his report that he “always lifted [Harris] above [him]” and “used to
lift him up and hold him but that got exhausting.”
       Cammon prepared a second written statement for the
county sheriff. Cammon said that on the day of the incident he had
received a call to go to Harris’s classroom. When Cammon walked
into the classroom, Harris was on the ground “screaming and
USCA11 Case: 20-13480           Date Filed: 02/09/2022       Page: 5 of 22




20-13480                  Opinion of the Court                             5

defiant.” Cammon “picked [Harris] up from the floor and went to
the board and elevated him.” According to Cammon, this was just
the “normal procedure” for calming Harris down.
       The school launched an investigation and concluded that
Cammon had failed to use proper deescalation techniques and had
violated school policy. The school’s social services case manager
determined in a report that Cammon had “emotionally abused”
Harris. After the incident, Harris entered therapy and was diag-
nosed with posttraumatic stress disorder.
        Harris 2 sued the school district and various school employ-
ees in their official and individual capacities, including Cammon, in
state court. He brought state law claims for assault and battery,
intentional infliction of emotional distress, and false imprisonment,
and section 1983 claims for violations of his Fourth, Eighth, and
Fourteenth Amendment rights. The defendants removed the case
to federal court.
       Every defendant—besides Cammon—either successfully
moved to dismiss the complaint for failure to state a claim, success-
fully moved for a judgment on the pleadings, or was voluntarily
dismissed. But Cammon took no action in the case and didn’t file
any responsive pleadings. The district court found that Cammon




2Even though Harris and Davis were both plaintiffs, for ease of reference, we
will refer to Harris to mean both of them.
USCA11 Case: 20-13480        Date Filed: 02/09/2022      Page: 6 of 22




6                       Opinion of the Court                 20-13480

had been properly served and directed the clerk to enter a default
against him.
       Harris moved for a hearing to determine damages as to
Cammon’s default. The district court denied the motion because
Harris had not moved for a default judgment. A default judgment
motion was necessary, the district court explained, because “a de-
faulted defendant is deemed to admit the plaintiff’s well-pleaded
allegations of fact” but is “not held to admit facts that are not well-
pleaded or to admit conclusions of law.”
        Harris then filed a motion for default judgment. The district
court denied the motion because it provided no “analysis or argu-
ment” regarding “the legal sufficiency of the claims against Cam-
mon.” The district court gave Harris one “last opportunity” to file
a sufficient motion for default judgment.
        Harris filed a second motion for default judgment. The dis-
trict court denied this motion because, like the first one, it was “de-
void of any analysis” showing that the complaint’s allegations were
legally sufficient. The district court ordered Harris to show cause
as to why his complaint against Cammon should not be dismissed
for failure to state a claim. Harris filed a brief arguing that his
claims against Cammon withstood rule 12(b)(6), entitling him to
default judgment.
       The district court entered an order dismissing all but one of
the claims against Cammon. As to the state claims, the district
court concluded that the assault and battery claim failed because
USCA11 Case: 20-13480       Date Filed: 02/09/2022     Page: 7 of 22




20-13480               Opinion of the Court                        7

the complaint alleged only “conclusory statements.” The false im-
prisonment claim failed, the district court concluded, because the
complaint didn’t allege that Harris’s detention or restraint was un-
lawful. But the district court concluded that the complaint did state
a claim for intentional infliction of emotional distress.
       As to Harris’s federal claims, the district court concluded
that Cammon couldn’t be sued in his official capacity because the
state entity employing him—the school district—had been a party
to the suit. The district court then concluded that the section 1983
Fourth and Eighth Amendment claims against Cammon in his in-
dividual capacity failed because a claim of excessive corporal pun-
ishment has to be brought under the Due Process Clause of the
Fourteenth Amendment and not under the Fourth or Eighth
Amendments. Finally, the section 1983 Fourteenth Amendment
substantive due process claim failed, the district court concluded,
because Cammon acted with a “pedagogical objective” and his use
of force wasn’t obviously excessive.
      The district court entered default judgment against Cam-
mon as to the intentional infliction of emotional distress claim.
The district court then held a hearing on damages and awarded
Harris $267,140.02. Harris now appeals from the district court’s
dismissal of the other claims in his complaint.
                II.    STANDARD OF REVIEW

       We review de novo the district court’s sua sponte dismissal
of a complaint for failure to state a claim. Am. United Life Ins. Co.
USCA11 Case: 20-13480          Date Filed: 02/09/2022    Page: 8 of 22




8                       Opinion of the Court                 20-13480

v. Martinez, 480 F.3d 1043, 1057 (11th Cir. 2007). A “complaint
must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). A plaintiff must plead “factual content that allows
the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Id. Our review has two steps:
we (1) “eliminate any allegations in the complaint that are merely
legal conclusions”; and (2) for any “well-pleaded factual allegations,
we assume their veracity and then determine whether they plausi-
bly give rise to an entitlement to relief.” Am. Dental Ass’n v. Cigna
Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (cleaned up).
                        III.    DISCUSSION

       Harris contends that the district court erred by stepping into
Cammon’s shoes and making legal arguments on his behalf. And
Harris argues that his complaint plausibly stated claims against
Cammon for assault and battery, false imprisonment, and viola-
tions of his Fourth, Eighth, and Fourteenth Amendment rights in
Cammon’s official and individual capacity.
         The District Court’s Application of Rule 12(b)(6)
       Harris first argues that the district court improperly
“stepped into the shoes” of Cammon and made legal arguments on
his behalf after he failed to answer the complaint.
       Where a defendant has been properly served and defaults, a
plaintiff is not automatically entitled to entry of judgment. Rather,
USCA11 Case: 20-13480        Date Filed: 02/09/2022      Page: 9 of 22




20-13480                Opinion of the Court                         9

the plaintiff “must apply to the court for a default judgment.” Fed.
R. Civ. P. 55(b)(2). “While a defaulted defendant is deemed to ad-
mit the plaintiff’s well-pleaded allegations of fact, he is not held to
admit facts that are not well-pleaded or to admit conclusions of
law.” Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th
Cir. 2005) (cleaned up). “Entry of default judgment is only war-
ranted when there is ‘a sufficient basis in the pleadings for the judg-
ment entered.’” Surtain v. Hamlin Terrace Found., 789 F.3d 1239,
1245 (11th Cir. 2015) (quoting Nishimatsu Constr. Co. v. Houston
Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).
        We have interpreted this “sufficient basis in the pleadings”
standard “as being akin to that necessary to survive a motion to
dismiss for failure to state a claim.” Id.; see also Chudasama v.
Mazda Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997) (“[A]
default judgment cannot stand on a complaint that fails to state a
claim.”). Thus, “a motion for default judgment is like a reverse
motion to dismiss for failure to state a claim,” requiring the district
court to assess the legal sufficiency of the claims. Id. Because the
district court was required to determine whether Harris’s com-
plaint stated a claim for relief before it could enter a default judg-
ment, it didn’t err in applying the standards of rule 12(b)(6) to his
complaint.
                         Assault and Battery
       The district court dismissed Harris’s claim for assault and
battery because his complaint “fail[ed] the threshold requirement
of alleging the elements of [these] torts” and alleged only
USCA11 Case: 20-13480          Date Filed: 02/09/2022        Page: 10 of 22




10                        Opinion of the Court                    20-13480

“conclusory statements.” Harris argues that he stated a claim for
assault and battery because Cammon “repeatedly hanged [Harris]
from a hook in front of students” and was later convicted of bat-
tery. 3
       Under Georgia law, a “cause of action for battery will lie for
any unlawful touching, that is, a touching of the plaintiff’s person,
even if minimal, which is offensive.” Lawson v. Bloodsworth, 722
S.E.2d 358, 360 (Ga. Ct. App. 2012). “An offensive touching is one
which proceeds from anger, rudeness, or lust. The test is what
would be offensive to an ordinary person not unduly sensitive as
to his dignity.” Ellison v. Burger King Corp., 670 S.E.2d 469, 473
(Ga. Ct. App. 2008) (cleaned up). An assault, on the other hand, is
the “apprehension” of an imminent violent injury. Capitol T.V.
Serv., Inc. v. Derrick, 293 S.E.2d 724, 725 (Ga. Ct. App. 1982).
       Here, Harris alleged in his complaint that Cammon battered
Harris by “lifting [Harris] above his head, hanging him on a chalk
board by his pants[,] and preventing him from moving,” which
“constitute[d] [a] battery.” Although the title to this count also re-
ferred to a “physical assault,” the body of the count didn’t allege
that an assault occurred. Nor did this count allege that Harris was
in “apprehension” of imminent violent or offensive contact. Thus,
Harris failed to state a claim for assault. See id.


3Cammon was convicted in state court of misdemeanor battery. That fact,
which was not alleged in the complaint, has no bearing on our analysis or the
sufficiency of Harris’s allegations.
USCA11 Case: 20-13480        Date Filed: 02/09/2022     Page: 11 of 22




20-13480                Opinion of the Court                        11

       On the other hand, the complaint did allege that a battery
occurred when Cammon touched Harris by “lifting” him and
“hanging” him “by his pants.” Although Harris didn’t allege that
this touching was “offensive,” we can plausibly infer from these al-
legations that lifting an elementary school student and hanging him
by his pants in front of his laughing peers would be “offensive to an
ordinary person not unduly sensitive as to his dignity.” See Ellison,
670 S.E.2d at 471, 473 (holding that, because of “the relatively low
threshold required to prove battery,” a battery claim raised a jury
question where a restaurant manager put her hands around the
plaintiff’s neck and shook her three times).
        But that’s not the end of the matter. Under Georgia’s con-
stitution, official immunity “protects an officer from personal lia-
bility arising from his performance of ‘official functions’ as long as
the officer did not act with ‘actual malice’ or ‘actual intent to cause
injury.’” Gates v. Khokhar, 884 F.3d 1290, 1304 (11th Cir. 2018)
(quoting Ga. Const. art. I, § 2, para. IX(d)). The doctrine of official
immunity “applies to an officer’s ‘discretionary actions taken
within the scope of his official authority.’” Id. (quoting Cameron v.
Lang, 549 S.E.2d 341, 344 (Ga. 2001) (alteration adopted)). A com-
plaint fails to state a claim under rule 12(b)(6), and official immun-
ity applies, where “[n]one of the facts alleged in the complaint sup-
port a plausible claim that” the defendant “acted with actual malice
or an actual intent to injure” the plaintiff. Id. at 1305. We conclude
that, as to the battery claim, Harris’s complaint failed to plausibly
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 12 of 22




12                     Opinion of the Court                20-13480

allege that Cammon acted with actual malice or the actual intent
to cause injury.
        Actual malice is the “deliberate intention to do wrong.” Ad-
ams v. Hazelwood, 520 S.E.2d 896, 898 (Ga. 1999) (citation omit-
ted). Establishing actual malice to overcome official immunity is a
high bar; it’s “not established merely by showing that the defendant
acted with ‘ill will.’” Gates, 884 F.3d at 1304. “Nor does actual
malice encompass merely the reckless disregard for the rights and
safety of others.” Id. (citation and quotation marks omitted). And
“the phrase ‘actual intent to cause injury’—as used in Georgia’s of-
ficial immunity provision—means ‘an actual intent to cause harm
to the plaintiff, not merely an intent to do the act purportedly re-
sulting in the claimed injury.’” Id. (citation omitted).
       Here, in using force on Harris in a botched attempt to con-
trol his behavior, Cammon was performing a discretionary action
within the scope of his official authority. See Griswold v. Collins,
734 S.E.2d 425, 427 (Ga. Ct. App. 2012) (“As a teacher, Collins was
required to exert discipline, control and supervision over the stu-
dents in her classroom, acts that this Court has held constitute dis-
cretionary acts involving the exercise of personal deliberation and
judgment.”). Thus, the question is whether Harris plausibly al-
leged that Cammon acted with actual malice or an actual intent to
injure him. See Gates, 884 F.3d at 1304.
        “None of the facts alleged in the complaint support a plau-
sible claim that [Cammon] acted with actual malice or an actual
intent to injure [Harris], as those terms have been defined by the
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 13 of 22




20-13480               Opinion of the Court                       13

Georgia Supreme Court.” See id. Rather, Harris’s complaint es-
tablished that Cammon hung him up from the chalkboard in a mis-
guided attempt to restore order to the classroom. Cammon told
the police that because Harris was “on the floor screaming and de-
fiant,” he “elevated” Harris “to calm him down.” According to the
complaint, another school employee said that Harris “was having
a really hard time following instruction[s] and calming down,” and
was upset and “throwing his chair across the room.” And Harris
himself, his complaint alleged, said that Cammon lifted him up be-
cause he “was acting bad.” If anything, these allegations establish
a lack of malice; Harris alleged that Cammon hoisted him to disci-
pline him and calm him down, not to deliberately do wrong and
harm him.
       Perhaps Cammon acted with “reckless disregard for the
rights and safety of others,” but that’s not enough to establish mal-
ice and overcome official immunity. See id. (citation and quotation
marks omitted). Because Harris didn’t plausibly allege that Cam-
mon acted with actual malice or the actual intent to injure him, the
doctrine of official immunity barred his claim. We therefore affirm
the district court’s dismissal of Harris’s battery claim.
                        False Imprisonment
        Harris argues that the district court erred by dismissing his
claim for false imprisonment because his complaint “adequately
plead[ed] details” to make out this count. Under Georgia law, the
tort of false imprisonment “is the unlawful detention of the person
of another, for any length of time, whereby such person is deprived
USCA11 Case: 20-13480        Date Filed: 02/09/2022     Page: 14 of 22




14                      Opinion of the Court                 20-13480

of his personal liberty.” Henley v. Payne, 945 F.3d 1320, 1330 (11th
Cir. 2019) (citing O.C.G.A. § 51-7-20).
        Here, the complaint conclusorily alleged that Cammon
falsely imprisoned Harris “by unlawfully restraining him” but did
not allege or explain why this restraint was unlawful. All that Har-
ris alleged in his complaint was a legal conclusion and that isn’t
enough. See Snow v. DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir.
2006) (“[C]onclusory allegations, unwarranted deductions of facts
or legal conclusions masquerading as facts will not prevent dismis-
sal” (citation and quotation marks omitted)). Because the com-
plaint didn’t plausibly allege that Harris’s detention was unlawful,
we affirm the district court’s dismissal of this claim.
                          Official Capacity
        The district court dismissed the section 1983 claims against
Cammon in his official capacity because the school district, Cam-
mon’s employer, was a party to the lawsuit. Harris argues that the
district court erred in doing so because the school district had
knowledge of Cammon’s “violent propensities,” Cammon used his
position as a paraprofessional to abuse Harris, and he “conspired”
with Harris’s teacher to punish the child.
        Where a state official is sued under section 1983 in his or her
official capacity, “the suit is simply another way of pleading an ac-
tion against an entity of which [the state official] is an agent.” See
Busby v. City of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (cita-
tion and quotation marks omitted). These types of actions are
USCA11 Case: 20-13480        Date Filed: 02/09/2022     Page: 15 of 22




20-13480                Opinion of the Court                        15

therefore just “suits directly against” the municipality that employs
the state official. Id. “Because suits against a municipal officer sued
in his official capacity and direct suits against municipalities are
functionally equivalent, there no longer exists a need to bring offi-
cial-capacity actions against local government officials, because lo-
cal government units can be sued directly[.]” Id.
       Here, because Harris sued the school district, Cammon’s
employer, his section 1983 claims against Cammon in his official
capacity were “functionally equivalent” to his claims against the
school district. See id. But the district court dismissed the section
1983 claims against the school district, and Harris doesn’t appeal
the dismissal of those claims. It was therefore appropriate to also
dismiss the section 1983 claims against Cammon in his official ca-
pacity. See id. (affirming directed verdict in favor of officers sued
in their official capacity where the municipality was also a party to
the case).
        Harris also argues that because Cammon’s actions were ma-
licious, he wasn’t entitled to qualified immunity and official im-
munity under state law. But the fact remains that the section 1983
claims against him in his official capacity were redundant because
Harris brought these same claims against the school district. The
district court therefore correctly dismissed the section 1983 claims
against Cammon in his official capacity.
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 16 of 22




16                     Opinion of the Court                20-13480

       Section 1983 Fourth and Eighth Amendment Claims
       Harris argues that the district court erred by dismissing his
section 1983 Fourth Amendment claim because Cammon’s actions
were outrageous, exceeded the bounds of corporal punishment,
and therefore amounted to an illegal search and seizure. He simi-
larly argues that his section 1983 Eighth Amendment claim
shouldn’t have been dismissed because Cammon’s actions
“shock[ed] the moral sense of the community.”
       But when “public school teachers or administrators impose
disciplinary corporal punishment,” the “pertinent constitutional
question is whether the imposition is consonant with the require-
ments of due process.” Ingraham v. Wright, 430 U.S. 651, 671
(1977) (concluding that “when public school teachers or adminis-
trators impose disciplinary corporal punishment, the Eighth
Amendment is inapplicable”); Neal ex rel. Neal v. Fulton Cnty. Bd.
of Educ., 229 F.3d 1069, 1075 (11th Cir. 2000) (“[E]xcessive corporal
punishment, at least where not administered in conformity with a
valid school policy authorizing corporal punishment as in Ingra-
ham, may be actionable under the Due Process Clause when it is
tantamount to arbitrary, egregious, and conscience-shocking be-
havior.”). As we said in Neal, this approach to school corporal pun-
ishment claims “ensure[s] that students will be able to state a claim
only where the alleged corporal punishment truly reflects the kind
of egregious official abuse of force that would violate substantive
due process protections in other, non-school contexts.” Id. at 1076.
Because we analyze a corporal punishment claim through the lens
USCA11 Case: 20-13480       Date Filed: 02/09/2022     Page: 17 of 22




20-13480               Opinion of the Court                        17

of due process, we affirm the dismissal of the Fourth and Eighth
Amendment section 1983 claims.
        Section 1983 Fourteenth Amendment Substantive
                       Due Process Claim
       Harris argues that the district court erred by dismissing his
section 1983 Fourteenth Amendment claim. He argues that his
complaint stated a substantive due process claim because hanging
a disabled child from a chalkboard “stretched far beyond the con-
cept of corporal punishment” and amounted to egregious and out-
rageous conduct.
       Due process “protects individuals against arbitrary exercises
of government power, but only the most egregious official conduct
can be said to be arbitrary in the constitutional sense.” T.W. ex rel.
Wilson v. Sch. Bd. of Seminole Cnty., 610 F.3d 588, 598 (11th Cir.
2010) (citation and quotation marks omitted). Executive action is
arbitrary in the constitutional sense when it “shocks the con-
science.” Cnty. of Sacramento v. Lewis, 523 U.S. 833, 845–46
(1998). Both we and the Supreme Court have “said repeatedly that
the Fourteenth Amendment is not a ‘font of tort law’ that can be
used, through section 1983, to convert state tort claims into federal
causes of action.’” Neal, 229 F.3d at 1074 (quoting Lewis, 523 U.S.
at 848).
       “[E]xcessive corporal punishment” can violate due process
“when it is tantamount to arbitrary, egregious, and conscience-
shocking behavior.” Id. To state this claim, “the plaintiff must al-
lege facts demonstrating that (1) a school official intentionally used
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 18 of 22




18                     Opinion of the Court                20-13480

an amount of force that was obviously excessive under the circum-
stances, and (2) the force used presented a reasonably foreseeable
risk of serious bodily injury.” Id. “In determining whether the
amount of force used is obviously excessive, we consider the total-
ity of the circumstances. In particular, we examine: (1) the need
for the application of corporal punishment, (2) the relationship be-
tween the need and amount of punishment administered, and
(3) the extent of the injury inflicted.” Id. Whether a school em-
ployee’s use of force was “obviously excessive” is an “objective
matter”; we ask whether “the use of force was objectively reason-
able,” without regard to “the subjective intent of the school offi-
cial.” See Wilson, 610 F.3d at 599–600 (citation omitted). Here,
because we conclude that Cammon’s use of force wasn’t obviously
excessive, we don’t consider whether it “presented a reasonably
foreseeable risk of serious bodily injury.” See id. at 602.
        Our decision in Wilson is illustrative. There, a fourteen-
year-old student named T.W. suffered from “developmental and
behavioral problems” and an anxiety disorder. 610 F.3d at 593. He
was placed in a class for students with autism. Id. at 594. T.W.’s
teacher “used physical force” and “restrained” the students when
disciplining them. Id. In one incident, this teacher (who weighed
300 pounds) “forced T.W. to the floor and pulled his right leg up
against the back of his left leg. [The teacher] held T.W. in this po-
sition for two to three minutes.” Id. at 595. In another incident,
the teacher “pulled T.W. up from his chair without sliding his chair
away from the table, which caused T.W.’s legs to hit the edge of
USCA11 Case: 20-13480        Date Filed: 02/09/2022     Page: 19 of 22




20-13480                Opinion of the Court                        19

the table.” Id. The teacher then “forced T.W. against the table,
held his arms behind his back, and placed her weight against his
back to hold him in that position. [The teacher] held T.W. in that
position for about three minutes, even though T.W. told [the
teacher] more than once that she was hurting him.” Id.
        We concluded that, although the teacher’s actions were
“troubling,” T.W.’s substantive due process claim failed as a matter
of law. Id. at 593. As to the need for corporal punishment, we said
that the teacher’s use of force was “capable of being construed as
an attempt to restore order, maintain discipline, or protect T.W.
from self-injurious behavior.” Id. at 600 (quotation marks omit-
ted). As to the “relationship between the need for the use of force
and the amount of force administered,” we said that “the amount
of force at issue here was not totally unrelated to the need for the
use of force.” Id. at 601. Finally, as to the extent of the child’s in-
juries, “T.W. suffered only minor physical injuries,” we explained,
even though the teacher’s actions “aggravated T.W.’s develop-
mental disability, exacerbated his behavioral problems, and caused
symptoms of [posttraumatic] stress disorder.” Id. We concluded
that this discipline “was not so arbitrary and egregious as to support
a complaint of a violation of substantive due process.” Id. at 602.
       We reach the same conclusion here. As to the need for the
use of force, Cammon saw that Harris was “on the floor screaming
and defiant.” Another school employee confirmed that Harris
“was having a really hard time following instruction[s] and calming
down,” and was “upset and throwing his chair across the room.”
USCA11 Case: 20-13480        Date Filed: 02/09/2022      Page: 20 of 22




20                      Opinion of the Court                  20-13480

Harris himself told his grandmother that “I was acting bad, I was
kicking my book bag across the floor.” These circumstances estab-
lish that Cammon’s use of force was “capable of being construed as
an attempt to serve [the] pedagogical objectives” of “restor[ing] or-
der” and “maintain[ing] discipline.” See id. at 600 (citation and quo-
tation marks omitted).
       Next, as to the relationship between the need for the use of
force and the amount of force used, “we cannot say that the
amount of force at issue here was totally unrelated to a need for
punishment.” See Peterson v. Baker, 504 F.3d 1331, 1337, 1340
(11th Cir. 2007) (concluding there was a relationship between the
force used and the need for punishment where a teacher choked a
“defiant” student). Harris “defiantly disobeyed” his teacher’s in-
structions leading up to the incident. See id. As noted, he was
“throwing his chair across the room” and “kicking [his] book bag
across the floor.” Although the disciplinary measures Cammon re-
sorted to were “inappropriate” and “we do not condone them,” we
cannot say that these measures were “totally unrelated” to the need
for order. See id.
        Finally, as to the extent of the injuries, this “important fac-
tor” weighs heavily against Harris. See Wilson, 610 F.3d at 601.
Unlike Wilson, where the student suffered “minor physical inju-
ries” like “bruises,” id., the complaint doesn’t allege that Harris suf-
fered any physical injuries. Although Harris told his grandmother
that he hit his head when Cammon lifted him, she checked his head
“but didn’t see any bruises.” And there is no allegation that Harris
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 21 of 22




20-13480               Opinion of the Court                       21

“received medical treatment for any physical injuries.” See id. In
the absence of physical injuries, we cannot say that Cammon’s ac-
tions were obviously excessive. See Peterson, 504 F.3d at 1337
(concluding that choking a student until he lost his breath and sus-
tained bruises and a scratch on his neck “was not obviously exces-
sive” because “the extent of the student’s bodily injury was not se-
rious.”).
       We are sensitive to the fact that Harris was diagnosed with
posttraumatic stress disorder. But even this “psychological injury”
and the “symptoms of [posttraumatic] stress disorder” that Harris
suffers from don’t alter our conclusion “that [Cammon’s] conduct
was not so arbitrary and egregious as to support a complaint of a
violation of substantive due process.” See Wilson, 610 F.3d at 602.
        This case is simply not like those where we’ve held that cor-
poral punishment was obviously excessive. We have said that de-
stroying a student’s eyeball by smashing a heavy metal object into
his skull shocks the conscience. See Neal, 229 F.3d at 1071 (holding
that a student stated an excessive corporal punishment claim where
a coach hit him in the head with a “weight lock,” knocking his eye
“completely out of its socket” and leaving it “destroyed and dis-
membered.”). So does beating a student repeatedly with a metal
cane. See Kirkland ex rel. Jones v. Greene Cnty. Bd. of Educ., 347
F.3d 903, 904 (11th Cir. 2003) (affirming denial of qualified immun-
ity where a principal struck a student “with a metal cane in the
head, ribs and back, leaving a large knot on his head and causing
USCA11 Case: 20-13480       Date Filed: 02/09/2022    Page: 22 of 22




22                     Opinion of the Court                20-13480

him to suffer continuing migraine headaches.”). We cannot say the
same about briefly suspending a child in the air by his beltloop.
       We reiterate that we “do not condone the use of force
against a vulnerable student.” See Wilson, 610 F.3d at 602. But, as
we have said, section 1983 does not convert the Due Process
Clause of the Fourteenth Amendment into a “font of tort law.” See
Lewis, 523 U.S. at 848. Our decision in this case “comports with
the Supreme Court’s mandate to remain vigilant in policing the
boundaries separating tort law from constitutional law.” Nix v.
Franklin Cnty. Sch. Dist., 311 F.3d 1373, 1379 (11th Cir. 2002). Be-
cause “no reasonable jury could conclude that [Cammon’s] use of
force was obviously excessive in the constitutional sense,” we af-
firm the district court’s dismissal of Harris’s substantive due pro-
cess section 1983 claim. See Wilson, 610 F.3d at 602.
                      IV.    CONCLUSION

        We affirm the district court’s order dismissing Harris’s com-
plaint for failure to state a claim.
      AFFIRMED.